Exhibit 10.19

Cambridge Heart, Inc.

1 Oak Park Drive

Bedford, MA 01730

December 12, 2006

Roderick de Greef

7 Searles Road

Salem, NH 03087

Dear Rod:

In order to induce your continued employment with Cambridge Heart, Inc. (the
“Company”), we believe it is in the best interests of the Company to offer you
the retention benefits set forth herein. These arrangements are being made to
help assure a continuing dedication by you to your duties as Chief Financial
Officer of the Company, as those duties are set forth below. Consequently, the
Company agrees with you as follows:

1. Retention Benefits.

(a) In the event that you continue to serve as the Chief Financial Officer of
the Company during the period from the date hereof until at least March 31, 2007
(the “Retention Period”) and following the expiration of the Retention Period
you elect to terminate your employment with the Company, the Company agrees to
provide you with the following benefits:

(i) The Company shall pay to you severance pay in the aggregate amount of
$90,000, which shall be payable on the first business day immediately following
the Effective Date (as defined below), subject to all required withholding of
taxes.

(ii) You will have the opportunity to continue to participate in the Company’s
group medical insurance program (the “Health Plan”) pursuant to the health care
continuation provisions of the federal COBRA law. If you are eligible for COBRA
coverage, elect to continue coverage under the Health Plan pursuant to COBRA and
otherwise maintain eligibility for COBRA coverage, the Company agrees to pay to
the Health Plan insurer for a period of six months from the date of termination
of your employment an amount equal to the portion of the premium for health care
coverage paid by the Company for similarly situated active executives of the
Company for coverage under the Health Plan. Your eligibility to participate in
and receive benefits under the Health Plan shall remain subject to the terms and
conditions of the Health Plan. The Company’s obligation to pay a portion of the
premium for health care coverage on your behalf shall terminate immediately upon
your becoming eligible (either as a participant or a dependent) to participate
in a plan providing comparable or superior health care benefits sponsored by
another employer.

(iii) In the event that you elect to terminate your employment after March 31,
2007 but prior to October 3, 2007, the stock options originally granted to you
on October 3, 2005 (the “2005 Options”) shall become exercisable immediately at
an exercise price of $0.26 per share with respect to 41,667 of the 83,333 shares
that would have become exercisable on October 3,



--------------------------------------------------------------------------------

2007. In the event that you elect to terminate your employment after March 31,
2007 but prior to June 1, 2007, the stock options originally granted to you on
June 1, 2006 (the “2006 Options”) shall become exercisable immediately at an
exercise price of $1.87 per share with respect to 41,667 of the 50,000 shares
that would have become exercisable on June 1, 2007. You acknowledge and agree
that you must exercise all exercisable options within the time periods set forth
in the applicable option agreements and the Company’s 2001 Stock Incentive Plan.

(b) In the event that the Company terminates your employment without Cause (as
defined in the Severance Agreement) on or before April 1, 2007, the Company
(i) shall provide you with the retention benefits set forth in Section 1(a)
hereof and (ii) shall pay you regular installments of your salary (as in effect
on the date hereof) during the Retention Period, subject to all required
withholding of taxes.

(c) Your right to the retention benefits set forth in this Section 1 shall be
conditioned upon your prior execution and delivery to the Company of a general
release (in the form attached hereto as Exhibit A) of any and all claims and
causes of action of you against the Company its affiliates, and its present and
former officers and directors through the date of termination of your employment
(the “Release”) and the expiration of the seven-day revocation period set forth
in the general release (the “Effective Date”).

(d) The retention benefits set forth in this Section 1 shall be in lieu of (and
not in addition to) any other severance or change of control benefits to which
you may be entitled under that certain Severance Agreement dated October 3, 2005
between the Company and you (the “Severance Agreement”). Notwithstanding the
foregoing, in the event that the Company terminates your employment without
Cause (as defined in the Severance Agreement) following April 1, 2007 or in the
event that following April 1, 2007 a Change of Control (as defined in the
Severance Agreement) occurs and you are employed by the Company on the date of
the Change of Control, you shall remain eligible to receive the benefits set
forth in the Severance Agreement (and in which case you shall not be eligible to
receive the retention benefits set forth herein).

2. 2006 Bonus. The Company hereby agrees that your bonus amount for the fiscal
year ended December 31, 2006 shall be fixed at $25,667 and shall be payable on
or before December 31, 2006, subject to all required withholding of taxes.

3. Services as Chief Financial Officer. You agree that during the Retention
Period you shall continue to serve as the Chief Financial Officer of the
Company. In such capacity, you will oversee the routine finance and accounting
functions and processes of the Company, coordinate the annual audit of the
Company’s financial statements for the fiscal year ending December 31, 2006 (the
“2006 Audit”), execute the customary management representation letter to be
delivered to the Company’s independent accountants in connection with the 2006
Audit, and prepare and execute the Company’s Annual Report on Form 10-K for the
fiscal year ending December 31, 2006 (including the certifications of the Chief
Financial Officer required to be filed therewith). During the Retention Period,
you shall continue to receive your regular salary and health care benefits on
the same terms and conditions as in effect on the date hereof. Notwithstanding
anything to the contrary set forth herein, nothing herein shall preclude you
from serving on the boards of a reasonable number of business entities and
providing advisory

 

-2-



--------------------------------------------------------------------------------

services to other entities, provided that such activities do not conflict or
materially interfere with the effective discharge of your duties and
responsibilities under this Section 3.

4. Compliance with Agreement. All payments (including, without limitation, the
severance pay) to be made to you and benefits to be made available to you in
accordance with the terms of this Agreement, and the performance by the Company
of its other obligations hereunder, shall be conditioned on your continued
compliance in all material respects with the covenants set forth in this
Agreement and the Release.

5. Severability. If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, then at the election of the party primarily benefited by such
term or provision, the remainder of this Agreement or the application of such
term or provision to persons, property or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

6. No Right of Continued Employment. Nothing in this Agreement shall be
construed as granting to you any right with respect to your continued employment
by the Company. Except as may otherwise be limited by a written agreement
between the Company and you, the right of the Company to terminate at will your
employment at any time (whether by dismissal, discharge, retirement or
otherwise) is specifically reserved by the Company.

7. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
conflicts of law principles. The obligations of the Company and you hereunder
shall inure to the benefit of and be binding on the respective heirs, personal
representatives, successors and assigns of the parties. This Agreement embodies
the entire agreement and understanding and hereby supercedes all other
agreements among the parties concerning the subject matter hereof.

8. Amendment. This Agreement may be amended or modified only upon the written
mutual consent of the parties.

 

-3-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return the enclosed copy of this letter, whereupon this letter and such copy
will constitute a binding agreement under seal between the Company and you on
the basis set forth above.

Very truly yours,

CAMBRIDGE HEART, INC.

By: /s/ Robert P. Khederian

Name: Robert P. Khederian

Title: Chairman of the Board

 

Acknowledged and agreed to this

12th day of December 2006:

/s/ Roderick de Greef

Roderick de Greef

 

-4-